DETAILED ACTION

This Office Action is in response to the application as originally filed on 09/18/2019. The detail office action to the pending claims 1-20 is as shown below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Information Disclosure Statement
The information disclosure statement filed on 05/19/2020 has been acknowledged and considered by the examiner. Initialed copy of the PTO-1449 are included in this correspondence.

	Claim Objections
The following claims are objected to because of certain informalities, thus require appropriate correction: (The language to be added is underlined (“_”) and the language to be deleted contains either a strikethrough (“-”) or is enclosed by double brackets (“[[    ]]”).
Claim 1 is objected for its preamble phrase, because the phrase “An electronic device” is a broad range limitation which does not clearly set forth the meets and bounds of the patent protection desired. As described in the body of claim 1, which is written in a multiple sentence form reciting different steps/clauses, it is directed, mainly, to removing leakage in radar applications. As such, it is respectfully suggested amending the preamble to clearly set forth the meets and bounds of the patent protection desired. See for example, the preamble for its method claim counterpart, claim 8.
Claim 8, in lines 10-11, recites a limitation “…to remove leakage from the second CIR”. It appears these lines include a typographical error.  It suggested amending these line as “…to remove the leakage from the second CIR”.
Claim 15, in lines 11-12, recites a limitation “…to remove leakage from the second CIR”. It appears these lines include a typographical error.  It suggested amending these line as “…to remove the leakage from the second CIR”.
. 	Drawings Objections
The drawing(s) filed 05/19/2020 are objected to under 37 CFR 1.83(a), because the drawings include defective images and/or faded texts and/or unreadable letters (e.g. Fig. 4). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as "amended." If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Abstract Objection
The Abstract of the Disclosure filed 09/18/2019 is objected to because it is not a concise statement of the technical disclosure of the patent, rather it is simply a copy of one of the claims. The abstract should be a brief narrative of the technical disclosure as a whole and summarize the invention to enable the Office and the public to determine quickly from a cursory inspection the nature and gist of the technical disclosure. Applicant is reminded of the proper content of an abstract of the disclosure: If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a process, the steps. The abstract should be in narrative form and generally limited to a single paragraph 

Specification Objection
Specification of Applicant’s disclosure filed 09/18/2020, is objected to because of the following informalities: The specification recites several acronyms or abbreviations without defining them in plain text. For example, acronyms such as CRAW, CRAW_EST, FNULLSET, USB, HD etc. Every acronym should be defined when it first appears. The lengthy specification has been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all the objections stated above or specifically traverse each objection not complied with. See 37 CFR 1.111 (b) and MPEP § 707.07(a).

Claims 1-20 contain allowable subject matter. 
The following is an examiner's statement of reasons for allowance: 

The closest prior art of record are US2020/0073480 issued to Hoe et al. (“Hof”) and US2019/0227156 issued Santra et al. (“Santra”)

Hof’s, invention relates to a technique for performing gesture (i.e. object, motion) recognition with an electronic device in a wireless communications. More particularly to performing gesture (i.e. object, motion) recognition using, transmit and receive communication antennas of an electronic device to provide a radar capability for gesture classification and control. Performing gesture recognition includes: simultaneous operation of 
Santra’s, invention relates to a system and method for leakage removal using a millimeter-wave radar sensor, the method including identifying a set of targets within a field of view of a millimeter-wave radar sensor based on radar data received by the millimeter-wave radar sensor; capturing radar data corresponding to the set of targets across a signal frame; performing processing on the frame and determining whether a signal is present in the frame based on the processing; capturing radar data corresponding to the set of targets across a frame; activating at least one range bin of a plurality of range bins in response to a determination that at least one of the signal or the signal is present; and filtering the signal using , for example, Golay filter to smooth the signal (e.g. Santra, Figs. 8-10, Abstract, Para [0005]–[0007], [0062]).
However, subject matter of the instant application differs from the prior art in that the prior art alone or in combination, fails to disclose the invention as a whole, and more specifically the limitations: determine, based on information obtained from the sensor, a first motion state of the electronic device, during the first motion state of the electronic device,  control the radar transceiver to transmit a first set of signals, generate a first channel impulse response (CIR) based on the first set of signals being received, apply a filter that estimates a leakage included in the first CIR, during a second motion state of the electronic device, control the radar transceiver to transmit a second set of signals, generate a second CIR based on the second set of signals, and apply the estimated leakage from the first CIR to the second CIR to remove the leakage from the second CIR, as recited in independent claims 1, 8, 15 and their respective dependent claims. 

Conclusion
The following prior art made of records not relied upon are also considered pertinent to applicant's disclosure: US2014/0195577, US2015/0120336, US2019/0020530; US2008/0242245; US2015/0301167. See the above comments for pertinent consideration.	

A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU TADESE whose telephone number is (571)272-2478.  The examiner can normally be reached on Monday - Friday (9 - 5 PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M. Fan can be reached on 571.272.3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BERHANU TADESE/Primary Examiner, Art Unit 2632